39 N.Y.2d 1016 (1976)
In the Matter of Alphonse Fiore, Appellant,
v.
Board of Education Retirement System of the City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued June 7, 1976.
Decided July 13, 1976.
Sam Resnicoff for appellant.
W. Bernard Richland, Corporation Counsel (Martin H. Selman and L. Kevin Sheridan of counsel), for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (48 AD2d 850).